                     1   Marcus O. Colabianchi, Esq. (208698)
                         DUANE MORRIS LLP
                     2   One Market Spear Tower, Suite 2200
                         San Francisco, California 94105
                     3   Telephone: 415.957.3000
                         Facsimile: 415.957.3001
                     4   Email: MColabianchi@duanemorris.com

                     5   Wendy M. Simkulak, Esq.
                         Drew S. McGehrin, Esq.
                     6   DUANE MORRIS LLP
                         30 S. 17th Street
                     7   Philadelphia, PA 19103
                         Telephone: 215.979.1000
                     8   Facsimile: 215.979.1020
                         Email: WMSimkulak@duanemorris.com
                     9   DSMcGehrin@duanemorris.com

               10        Attorneys for the Chubb Companies

               11

               12                                      UNITED STATES BANKRUPTCY COURT

               13                                      NORTHERN DISTRICT OF CALIFORNIA

               14                                          SAN FRANCISCO DIVISION

               15        In re:                                                   Case No.: 18-31087 (HLB)
               16        SEDGWICK LLP                                             Chapter 11
               17
                                             Debtor.                              NOTICE OF APPEARANCE AND
               18                                                                 REQUEST FOR SERVICE OF
                                                                                  DOCUMENTS
               19

               20

               21        TO THE CLERK OF THE COURT, THE DEBTORS AND ALL PARTIES AND THEIR

               22        ATTORNEYS OF RECORD:

               23                 PLEASE TAKE NOTICE that the undersigned appears for Federal Insurance Company and

               24        its affiliates (collectively, the “Chubb Companies”), and pursuant to Federal Rules of Bankruptcy

               25        Procedure (“Bankruptcy Rules”) 2002(g) and 2002(h), 9007 and 9010(b) and § 1109(b) of Title 11

               26        of the United States Code, 11 U.S.C. §§ 1101, et seq. (“Bankruptcy Code”), hereby requests that all

               27        notices that are required to be given in this case and all papers that are required to be served in this

               28        case, be given to and served upon the undersigned pursuant to Bankruptcy Rule 2002(g) at the office,
D UANE M ORRIS LLP
                                                                            1
   SAN FRA NCI SCO
                     Case:     NOTICE OF Doc#
                             18-31087    APPEARANCE AND 10/24/18
                                              66 Filed: REQUEST FOR SERVICE10/24/18
                                                                  Entered:  OF DOCUMENTS   – CASE
                                                                                    16:09:54      NO. 1
                                                                                               Page   18-31087
                                                                                                        of 3
                         DMAdmin\4144109.2
                 1     post office address and telephone number as set forth:

                 2
                                  DUANE MORRIS LLP
                 3                One Market Spear Tower, Suite 2200
                                  San Francisco, California 94105
                 4                Attn: Marcus O. Colabianchi, Esq.
                                  Telephone: 415.957.3000
                 5                Facsimile: 415.957.3001
                                  Email: MColabianchi@duanemorris.com
                 6
                                  -and-
                 7
                                  DUANE MORRIS LLP
                 8                30 S. 17th Street
                                  Philadelphia, PA 19103
                 9                Attn: Wendy M. Simkulak, Esq.
                                  Drew S. McGehrin, Esq.
               10                 Telephone: 215.979.1000
                                  Facsimile: 215.979.1020
               11                 Email: WMSimkulak@duanemorris.com
                                  DSMcGehrin@duanemorris.com
               12

               13                PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
               14      Service of Documents is neither intended as, nor is it a consent of, the Chubb Companies to the
               15      jurisdiction of the Bankruptcy Court, and this Notice of Appearance and Request for Service of
               16      Documents shall not be deemed to be a waiver of the right of the Chubb Companies (1) to have final
               17      orders in non-core matters entered only after de novo review by a higher court; (2) to trial by jury in
               18      any proceeding so triable herein or in any case, controversy, or proceeding related to this case; (3) to
               19      have the reference withdrawn in any matter subject to mandatory or discretionary withdrawal; (4) to
               20      any rights, actions, or defenses relating to the scope of the Bankruptcy Court's jurisdiction pursuant
               21      to the United States Supreme Court's decision in Stern v. Marshall, 131 S. Ct. 2594 (2011); or (5) to
               22      any other rights, claims, actions, setoffs, or recoupments to which the Chubb Companies are or may
               23      be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments
               24      the Chubb Companies expressly reserve. Nor shall this Notice of Appearance and Request for Service
               25      of Documents be deemed to constitute consent to electronic service of any pleading or papers for
               26      which mailed or personal service is required under the applicable Bankruptcy Rules or Federal Rules
               27      of Civil Procedure.
               28
D UANE M ORRIS LLP
                                                                           2
   SAN FRA NCI SCO
                     Case:     NOTICE OF Doc#
                             18-31087    APPEARANCE AND 10/24/18
                                              66 Filed: REQUEST FOR SERVICE10/24/18
                                                                  Entered:  OF DOCUMENTS   – CASE
                                                                                    16:09:54      NO. 2
                                                                                               Page   18-31087
                                                                                                        of 3
                       DMAdmin\4144109.2
                 1              PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the Bankruptcy Code,

                 2     the foregoing demand includes not only the notices and papers referred to in the Bankruptcy Rules

                 3     specified above, but also includes, without limitation, orders and notices of any application, motion,

                 4     petition, pleading, request, complaint or demand, whether formal or informal, whether written or oral,

                 5     whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise which

                 6     affect or seek to affect in any way of the Chubb Companies’ rights or interests or which affects or

                 7     pertains to the Debtor, the property of the Debtor or its chapter 11 estate.

                 8

                 9     Dated: October 24, 2018                       DUANE MORRIS LLP
               10
                                                                     By: /s/ Marcus O. Colabianchi (208698)
               11                                                        Marcus O. Colabianchi
                                                                         Attorneys for the Chubb Companies
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
D UANE M ORRIS LLP
                                                                           3
   SAN FRA NCI SCO
                     Case:     NOTICE OF Doc#
                             18-31087    APPEARANCE AND 10/24/18
                                              66 Filed: REQUEST FOR SERVICE10/24/18
                                                                  Entered:  OF DOCUMENTS   – CASE
                                                                                    16:09:54      NO. 3
                                                                                               Page   18-31087
                                                                                                        of 3
                       DMAdmin\4144109.2
